DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Brett Lovejoy (Reg. No. 42,813) on April 5, 2022. 2.	The application has been amended as follows:
1. 	(Currently Amended) A method of determining a sequence of at least a portion of a nucleic acid molecule, comprising:
fixing the nucleic acid molecule on a test substrate when the nucleic acid molecule is a single stranded molecule or denaturing the nucleic acid molecule to a single stranded molecule and fixing the single stranded nucleic acid molecule on the test substrate when the nucleic acid molecule is a double stranded molecule or fixing the nucleic acid molecule on the test substrate and denaturing the nucleic acid molecule on the test substrate to a single stranded molecule  when the nucleic acid molecule is a double stranded molecule, thereby forming a fixed single stranded nucleic acid on the test substrate, [wherein, when the nucleic acid molecule is a double stranded molecule, the nucleic acid molecule is denatured to a single stranded form before or after fixing the nucleic acid molecule on the test substrate, thereby obtaining a fixed first strand and a fixed second strand of the nucleic acid molecule on the test substrate];
exposing the fixed [strand] single stranded nucleic acid to a respective oligonucleotide probe species in a set of oligonucleotide probe species, wherein each respective oligonucleotide probe species of the set of oligonucleotide probe species is capable of hybridizing to its complementary portion located at one or more locations on the fixed [strand] single stranded nucleic acid and [comprises] has: (i) a unique respective predetermined sequence, (ii) a predetermined length, and (iii) a respective label selected from the group consisting of a dye, a fluorescent nanoparticle, a plasmon resonant particle, a light-scattering particle, a nanoparticle, and a fluorescence resonance energy transfer (FRET) partner which is capable of producing a fluorescent signal, wherein the exposing step occurs under conditions such that:
i) oligonucleotide probes of the respective oligonucleotide probe species of the set of oligonucleotide probe species repetitively transiently and reversibly bind to the one or more locations on the fixed [strand] single stranded nucleic acid on the test substrate, thereby forming a respective transient heteroduplex on each of the one or more locations on the fixed [strand] single stranded nucleic acid on the test substrate, and
ii) respective instances of optical activity from the respective label are generated by repetitively transiently and reversibly binding the oligonucleotide probes of the respective oligonucleotide probe species of the set of oligonucleotide probe species to the one or more locations on the fixed [strand] single stranded nucleic acid on the test substrate and are detected at each of the one or more locations on the fixed [strand] single stranded nucleic acid on the test substrate;
determining which one or more portions on the fixed [strand] single stranded nucleic acid
are complementary to the respective oligonucleotide probe species of the set of oligonucleotide probe species by measuring the respective instances of optical activity on each of the one or more locations on the fixed [strand] single stranded nucleic acid on the test substrate occurring during the exposing step using a two-dimensional imager capable of detecting the respective instances of optical activity generated from the respective label, thereby obtaining a first set of one or more positions on the fixed [strand] single stranded nucleic acid that are complementary to the respective oligonucleotide probe species of the set of oligonucleotide probe species;
washing the test substrate to remove the respective oligonucleotide probe species of the set of oligonucleotide probe species from the test substrate;
repeating the exposing step, measuring step, and washing step by exposing the fixed [strand] single stranded nucleic acid on the test substrate to the another respective oligonucleotide probe species in the set of oligonucleotide probe species, thereby obtaining a second set of one or more positions on the fixed [strand] single stranded nucleic acid that are complementary to the another respective oligonucleotide probe species in the set of oligonucleotide probe species; and
determining the sequence of at least the portion of the nucleic acid based at least in part on the first set of one or more positions on the fixed [strand] single stranded nucleic acid that are complementary to the respective oligonucleotide probe species of the set of oligonucleotide probe species and the second set of one or more positions on the fixed [strand] single stranded nucleic acid that are complementary to the another respective oligonucleotide probe species of [in] the set of oligonucleotide probe species.
3. 	(Currently Amended) The method according to claim 1, wherein the respective label on 
each oligonucleotide probe species of the set of oligonucleotide species is [labeled with] a distinct label that allows [it] each respective probe oligonucleotide species of the set of oligonucleotide probe species to be distinguished from each other [other labels used to label the set of oligonucleotide species].
5. 	(Currently Amended) The method according to claim 1, wherein the respective instances of the optical activity is only located [near] on the fixed [strand] single stranded nucleic acid on the test substrate.
6.	 (Currently Amended) The method according to claim 1, wherein the respective instances of the optical activity is a [fluorescence] fluorescent signal generated from the respective label.
9. 	(Currently Amended) The method according to claim 1, wherein a drift of the fixed [strand of the] single stranded nucleic acid [molecule] in relation to the two-dimensional imager is minimized by locking a substrate stage, which holds the substrate, to an objective lens.
11. 	(Currently Amended) The method according to claim 1, wherein a plurality of fiduciary drift correction markers are provided on the test substrate to correct [for] a drift of the fixed [strand of the] single stranded nucleic acid [molecule] in relation to [a] the two-dimensional imager.
12. 	(Currently Amended) The method according to claim [10] 11, wherein the plurality of fiduciary drift correction markers comprise an origami grid [comprising a plurality of spatially addressable fluorescent signals].
14. 	(Currently Amended) The method according to claim 1, wherein more than one different respective oligonucleotide probe species in the set of oligonucleotide probe species is exposed to the fixed [strand] single stranded nucleic acid during [of] the exposing step. 
23. 	(Currently Amended) The method according to claim 1, wherein more than seventy percent of the respective instances of optical activity from the respective label are localized on the fixed single stranded nucleic acid on the test substrate with sub-diffraction precision.
24. 	(Currently Amended) The method according to claim 1, wherein the respective oligonucleotide species comprises a structure [of the] in a form: a probe nucleotide sequence complementary to its target nucleic acid-a spacer-a shield-the respective label, wherein the probe nucleotide sequence comprises [a nucleic acid sequence comprising] degenerate bases and/or specific bases; the spacer comprises either a chemical linker or a nucleic acid sequence, said linker being bifunctional and able to link the probe nucleotide sequence to the shield [or] and the respective label; the shield comprises a protein; and the respective label comprises [a fluorescent label or] a tag that acts as a docking site for the respective label [a fluorescent label or molecular imager].
26. 	(Currently Amended) The method according to claim 1, wherein an oxygen scavenging/fluorescence promoting molecular system is provided during the exposing step and said system [that] comprises one or more of (a) [a] pyranose oxidase, [a] catalase, or [a] glucose; (b) protocatechuate-dioxygenase[,] and 3,4-protocatechuic acid; (c) catalase, glucose oxidase, sucrose or glucose; (d) methylene blue and Dithiotrol (DTT); (e) a reducing agent comprising[,] Beta mercaptoethanol, TCEP, or Dithiotrol (DTT); and (f) a triplet state quencher/fluorescence promoter [promoting] comprising Trolox, 1,3,5,7 cyclooctatetraene, and/or 4-nitrobenzylalchohol.
29. 	(Currently Amended) The method according to claim 1, wherein the test substrate has [a surface comprising] a vinyl silane or Zeonex surface and the fixing step comprises attachment of an end of the nucleic acid molecule to the surface by binding of the bases at one of the ends of the nucleic acid molecule to the surface of the test substrate in a presence of a buffer comprising 2-(N-morpholino)ethanesulfonic acid (MES) when the nucleic acid molecule is a single stranded molecule or a double stranded molecule [pH 5.5- 6.0].
30. 	(Currently Amended) The method according to claim 1, wherein the fixing step comprises modifying an end of the nucleic acid molecule [with a nucleotide] using a terminal transferase in the presence of nucleotides when the nucleic acid molecule is a single stranded molecule or a double stranded molecule. 
39. 	(Currently Amended) The method according to claim 1, the method further comprising [using a reagent to determine] determining whether the portion of the nucleic acid molecule has an epigenetic modification.
41. 	(Currently Amended) The method according to claim 1, wherein the fixed [strand of the] single stranded nucleic acid [molecule] on the test substrate is exposed to a field of electromagnetic radiation during the exposing step.
42. 	(Currently Amended) The method according to claim 1, wherein the respective instances of optical activity comprise a fluorescence signal[,] or a light scattering signal[, or any combination thereof] generated from the respective label.
47.	 (Currently Amended) The method according to claim 1, wherein [the nucleic acid molecule is a double stranded molecule and is denatured to the single stranded form before or after fixing the nucleic acid molecule on the test substrate] the nucleic acid molecule in the fixing step is denatured to a single stranded molecule using sodium hydroxide, dimethyl sulfoxide, formamide, or urea when the nucleic acid molecule is a double stranded molecule. 
48. 	(Currently Amended) The method according to claim 1, wherein [the nucleic acid molecule is a double stranded molecule and is denatured to the single stranded form before or after fixing the nucleic acid molecule on the test substrate] the nucleic acid molecule in the fixing step is denatured to a single stranded molecule using heat when the nucleic acid molecule is a double stranded molecule. 
49. 	(Currently Amended) The method according to claim 1, wherein [the nucleic acid molecule is a double stranded molecule and is denatured to the single stranded form before or after fixing the nucleic acid molecule on the test substrate] the nucleic acid molecule in the fixing step is denatured to a single stranded molecule using a helicase when the nucleic acid molecule is a double stranded molecule
50. 	(Currently Amended) The method of claim 28, [the method further comprising isolating] wherein the cell free nucleic acid molecule is isolated from a body fluid of a subject.
51. 	(Currently Amended) The method of claim 1, wherein the test substrate is coated with biotin, streptavidin, a lipid layer, a hydrogel or a gel layer [the method further comprising comparing the sequence of at least the portion of the nucleic acid to a reference sequence].
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5, 6, 9-12, 14, 23, 24, 26, 28-30, 39, 41, 42, and 47-51 are allowable in light of applicant’s amendment and the terminal disclaimer filed on February 7, 2022, and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) and the double patenting rejection have been withdrawn in view of applicant’s amendment and the terminal disclaimer filed on February 7, 2022, and the examiner’s amendment. The closest prior art in the record is 
Wang et al., (Lett. Appl. Microbiol., 12, 224-227, 1991). This prior art does not teach a combination of all steps of claim 1. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a method of determining a sequence of at least a portion of a nucleic acid molecule which comprises all limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 6, 2022